Title: To George Washington from George Eld, 1 November 1782
From: Eld, George
To: Washington, George


                  
                     Sir
                     Dobbes’s Ferry Novr 1st 1782
                  
                  Permit me to solicit your Excellency in favor of Mr McDonald, a Volunteer of the 76th Regiment, who having received a pass into New York from Brigadier General Hazen is detained at this Post, it not proving a regular permit.  I have enclosed General Hazens Pass.  I have therefore to solicit Your Excellency’s permission that Mr McDonald may go into New York, he having his Commanding Officer’s leave to that purpose.  I have the honor to be Your Excellency’s Most obedient Servant
                  
                     Geo: Eld Lt Captn Coldstream Regiment Guard
                     
                     
                  
               